we conclude that our extraordinary intervention is warranted.      Pan, 120

                 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851.
                 Accordingly, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                 district court to vacate its March 28, 2014, order and to grant petitioner's
                 motion to voluntarily dismiss its complaint in District Court Case No.
                 A691418.



                                                           Gibbon7924L-, C. J.
                                                               s


                                                                                          J.
                                                           Pickering



                                                           Saitta


                 cc: Hon. Douglas Smith, District Judge
                      Brooks Hubley LLP
                      Atkinson & Watkins, LLP
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) I94Th (400